DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 02/11/2021. The claim amendments are entered. Presently, claims 1-8 remain pending. Claims 1, 3, and 6-8 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
35 U.S.C §101 rejection
Regarding Applicant’s arguments directed towards the 35 U.S.C §101 rejections, Examiner respectfully disagrees. The present claims still recites an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. See the updated 101 rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1
According to the first part of the analysis, in the instant case, claims 1-8 are directed to a method. Thus, claims 1-8 falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more 2019 PEG for more details of the analysis.
Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the 
Claim 1 recites:
Step 2A, Prong 1:
	“determining, using the data processing system, a first subject in the natural language and first topics of the first subject;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
	“generating, using the data processing system, respective strength values between each of one or more first topic vectors and each of one or more second topic vectors, wherein each of the first topic vectors is associated with a respective one of the first topics of the first subject, each of the second topic vectors is associated with a respective one of the second topics of a second subject different than the first subject, and the respective strength values indicate a relative closeness between pairs of the first and second topics;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
“combining, using the data processing system, relevant ones of the respective strength values to obtain an overall strength value between the first subject and the second subject;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
“determining … a semantic distance between the first subject and the second subject based on the overall strength value and recording the semantic distance in association with one of the elements in the semantic distance data structure;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
“based on receiving a question in the natural language that relates to the first subject, determining, by reference to the semantic distance data structure, a semantic distance between the first subject and the second subject;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
“U.S. Application No. 15/626,849…… …answering the question based on the retrieved information, wherein retrieving information includes:” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
“based on the semantic distance between the first and second subjects being within a threshold distance value, … utilizing, both the first subject and the second subject to answer the question, wherein utilizing both the first subject and the second subject to retrieve information to answer the question improves an ability of the data processing system in answering the question by providing additional information for answering the question;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
“based on the semantic distance not being within the threshold distance value, … utilizing, the first subject and not the second subject to answer the question.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Step 2A, Prong 2:
	“…retrieving information…”
“…the data processing system retrieving information…”
Step 2B:
“creating, in data storage accessible to the data processing system, a semantic distance data structure having over one million elements each representing a semantic distance between pairs of subjects, wherein each of the subjects is specified by a term in a natural language, said creating including” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
	“…retrieving information…” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“…the data processing system retrieving information…” (The data processing system is understood to be generic computer equipment implemented to execute instructions. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 2 recites:
Step 2A, Prong 1
The method of claim 1, further comprising: generating the first topic vectors and the second topic vectors based on a statistical model analysis
This step appears to be a recitation of a mathematical concept.
Step 2A, Prong 2
This step has no additional elements not already addressed.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 3 recites:
Step 2A, Prong 1
“wherein generating the respective strength values includes generating utilizing is a dot product operation.
This step appears to be a recitation of a mathematical concept.
Step 2A, Prong 2
This step has no additional elements not already addressed.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites:
Step 2A, Prong 1
The method of claim 2, wherein the statistical model analysis is a latent Dirichlet allocation (LDA) analysis.
This step appears to be a recitation of a mathematical concept.
Step 2A, Prong 2
This step has no additional elements not already addressed.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites:
Step 2A, Prong 1
The method of claim 1, wherein a number of the first topics for the first subject is determined by taking the square root of a number of first documents associated with the first subject divided by two.
This step appears to be a recitation of a mathematical concept.
Step 2A, Prong 2
This step has no additional elements not already addressed.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites:
Step 2A, Prong 1
This step does not appear to recite any judicial exceptions not already addressed.
Step 2A, Prong 2
The method of claim 1, wherein retrieving information includes retrieving information using a Web search. This step is understood to be merely data gathering 2106.05 (g).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites:
Step 2A, Prong 1
“wherein the semantic distance between the first subject and the second subject is inversely related to the overall strength value.”
This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
Step 2A, Prong 2
This step has no additional elements not already addressed.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites:
Step 2A, Prong 1
“wherein each of the first and second topic vectors has an associated strength that is normalized to one.”
This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
Step 2A, Prong 2
This step has no additional elements not already addressed.
Step 2B:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US-20150347467-A1) in view of Kolb et al. (US-20170103441-A1) and Mohammad et al. ("Cross-lingual distributional profiles of concepts for measuring semantic distance.").
Regarding Claim 1,
Basson teaches a method of data processing in a question in a data processing system configured as a question answering system, the method comprising: 
determining, using the data processing system, a first subject in the natural language (para [0033] “This may be preferred where the QA tool is used to answer questions about restaurant businesses” and para [0038] For example, the QA tool may extract key terms from the natural language question and use them as parameters to perform a search. Restaurant business is the subject of documents 108) and first topics of the first subject (Para [0020] With continued reference to FIG. 1, the select documents 108 may be analyzed by a topic modeling component 120 of the program 138, which receives the select documents 108 of the corpus 104 and generates a mapping table 124 that comprises a set of topics.); 
…wherein each of the first topic vectors is associated with a respective one of the first topics of the first subject, each of the second topic vectors is associated with a respective one of the second topics of a second subject different than the first subject,… (Fig. 1 elements 108, 124, 142, and 154; para [0033] For example, where the corpus 108 is based on a restaurant business, and the additional documents 142 are selected by the selection 170B component based on their relevance to gourmet restaurants, the new corpus 142 may include the additional documents 142 that are considered high quality documents with respect to gourmet restaurants, but not the select documents 108 of the corpus 104 that relate to restaurant businesses generally. First subject is restaurant business 108 and the second subject is gourmet restaurant 142. Para [0020] With continued reference to FIG. 1, the select documents 108 may be analyzed by a topic modeling component 120 of the program 138, which receives the select documents 108 of the corpus 104 and generates a mapping table 124 that comprises a set of topics. Topics for first subject. Para [0026] The topics 154 of the additional documents 142 may be determined by the topic modeler 120 of the program 138, or may be determined by a different program on a system other than the corpus generation system 100, whereby the topics 154 are pre-determined at the point of access by the program 138 on the corpus generation system 100. Second subject topics.); 
determining, using the data processing system, a semantic distance between the first subject and the second subject based on the overall strength value… (para [0027] The quality of the additional document 142, as assessed by the comparison component 146, may include determining a " distance" measure indicating similarity, such as a Euclidian distance or a cosine similarity measure, between the select topics 150 and the topics of the additional document 142.); 
based on receiving a question in the natural language that relates to the first subject (para [0033] This may be preferred where the QA tool is used to answer questions about restaurant businesses, and there is no need to search the relatively general select documents 108.  Restaurant business is the subject of documents 108 para [0038] For example, the QA tool may extract key terms from the natural language question and use them as parameters to perform a search), determining, by reference to the semantic distance …, a semantic distance between the first subject and the second subject (para [0027-0028] The quality of the additional document 142, as assessed by the comparison component 146, may include determining a "distance" measure indicating similarity, such as a Euclidian distance or a cosine similarity measure, between the select topics 150 and the topics of the additional document 142. In a related embodiment, a threshold T may be specified in lieu of a distance measure indicating similarity, whereby a given additional document 142 is considered to meet a desired level of similarity where at least T % of the topics 154 found in the additional document 142 match the select topics 150.); and 
U.S. Application No. 15/626,849retrieving information and answering the question based on the retrieved information (para [0011] QA refers to the computer science discipline within the fields of information retrieval and natural language processing (NLP) known as Question Answering. QA relates to computer systems that can automatically answer questions posed in a natural language format. A QA application may be defined as a computer system or software tool that receives a question in a natural language format, and queries data repositories and applies elements of language processing, information retrieval, and machine learning to results obtained from the data repositories to generate a corresponding answer.), wherein retrieving information includes: 
based on the semantic distance between the first and second subjects being within a threshold distance value (para [0027-0028] For each additional document 142 whose topics 154 meet the desired level of quality as assessed by the similarity measure, the additional document 142 is added to a new corpus 130 as a new select document 134.), the data processing system retrieving information utilizing, both the first subject and the second subject to answer the question, wherein utilizing both the first subject and the second subject to retrieve information to answer the question improves an ability of the data processing system in answering the question by providing additional information for answering the question (para [0038] For example, the QA tool may extract key terms from the natural language question and use them as parameters to perform a search, whereby the search retrieves those select documents 108 and/or select documents 134 that correspond to the parameters. Based on the contents of the retrieved select documents, the QA tool may perform further analysis functions to arrive at an answer to the natural language question. Documents 134 and 108 are used to answer questions.); and 
based on the semantic distance not being within the threshold distance value, the data processing system retrieving information utilizing, the first subject and not the second subject to answer the question (Fig. 1; para [0036] For example, additional documents 142 that relate to vegan restaurants may be rejected by the comparison component 146 because the distance measure between topics of such additional documents 142 and the amended select topics 150 may exceed the specified threshold value of the comparison component 146. The additional document does not meet the distance threshold therefore it is not added to corpus 130 which is used to answer questions), utilizing the first subject to retrieve information to answer the question (para [0038] For example, the QA tool may extract key terms from the natural language question and use them as parameters to perform a search, whereby the search retrieves those select documents 108 and/or select documents 134 that correspond to the parameters. Based on the contents of the retrieved select documents, the QA tool may perform further analysis functions to arrive at an answer to the natural language question.).
Basson does not explicitly disclose
creating, in data storage accessible to the data processing system, a semantic distance data structure having over one million elements each representing a semantic distance between pairs of subjects, wherein each of the subjects is specified by a term in a natural language, said creating including: 
generating, using the data processing system, respective strength values between each of one or more first topic vectors and each of one or more second topic vectors, … and the respective strength values indicate a relative closeness between pairs of the first and second topics; 
combining, using the data processing system, relevant ones of the respective strength values to obtain an overall strength value between the first subject and the second subject; 
…and recording the semantic distance in association with one of the elements in the semantic distance data structure; 
However, Kolb teaches
generating, using the data processing system, respective strength values between each of one or more first topic vectors and each of one or more second topic vectors, … and the respective strength values indicate a relative closeness between pairs of the first and second topics (para [0096] In a topic model approach, documents are described by the topic distribution and between documents the distributions can be similarity scored using any types of f-divergence such as Kullback-Leibler divergence, Hellinger distance, or total variation distance. In a vector space model approach, the similarity score between two documents may be calculated by some distance functions such as Euclidean distance or cosine similarity, e.g. computing a dot product of two vectors of features. And Fig. 4 and Fig. 5; para [0058], [0094], and 0095]); 
combining, using the data processing system, relevant ones of the respective strength values to obtain an overall strength value between the first subject and the second subject (para [0094] For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display. and para [0096] The scoring agent may also score vendors, preferably using the sum of the score of their associated Evidence Documents, more preferably only including their Evidence Documents above a threshold similarity value.);
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the Question and Answer system of Basson et al. with the topic modeling of Kolb et al.
Doing so would allow for calculating similarity when there are no overlapping words (para [0053] An advantage of topic modeling and semantic relatedness techniques is that two documents can be calculated as similar even though they have no overlapping words. Clusters of Evidence Documents with a common topic will, on aggregate, have similar distributions over the words. Also the modeling does not require supervised learning.).
Mohammad teaches
 creating, in data storage accessible to the data processing system, a semantic distance (pg. 573, 2.1; “A suitable distributional measure (for example, cosine) gives the distance between the two points, and thereby an estimate of the semantic distance between the target words.”) data structure having over one million elements each representing a semantic distance between pairs of subjects (pg. 572; The noun play has the predominant sense of ‘children’s recreation’ (and not ‘drama’), so a distributional measure will tend to give the target pair a large (and thus erroneous) distance score. Also, distributional worddistance approaches need to create large V ×V cooccurrence and distance matrices, where V is the size of the vocabulary (usually at least 100,000).2), wherein each of the subjects is specified by a term in a natural language (pg. 571; The cross-lingual measures of semantic distance are evaluated on two tasks: (1) estimating semantic distance between words and ranking the word pairs according to semantic distance), said creating including: 
…and recording the semantic distance in association with one of the elements in the semantic distance data structure (pg. 572; The noun play has the predominant sense of ‘children’s recreation’ (and not ‘drama’), so a distributional measure will tend to give the target pair a large (and thus erroneous) distance score. Also, distributional worddistance approaches need to create large V ×V cooccurrence and distance matrices, where V is the size of the vocabulary (usually at least 100,000).2); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Basson’s method of measuring similarity distance between words with Mohammad’s method of measuring semantic distance between words.
Doing so would allow for measuring distances between cross-lingual corpuses (abs. In task (1), cross-lingual measures are superior to conventional monolingual measures based on a wordnet. In task (2), cross-lingual measures are able to solve more problems correctly, and despite scores being affected by many tied answers, their overall performance is again better than the best monolingual measures.).
Regarding Claim 2,
Basson et al., Kolb et al., and Mohammad teach the method of claim 1. Kolb et al. further teaches further comprising: generating the first topic vectors and the second topic vectors based on a statistical model analysis (para [0050] As an example, Topic Modeling, using LDA, is performed on a collection of Evidence Documents to discover a set of topics covering the documents in the collection. A topic is defined as a distribution over many words. A document is a collection of words and can be expressed as a probability of topics.).
Regarding Claim 3,
Basson et al., Kolb et al., and Mohammad teach the method of claim 2. Kolb et al. further teaches wherein generating the respective strength values includes generating utilizing a dot product operation (Para [0096] In a vector space model approach, the similarity score between two documents may be calculated by some distance functions such as Euclidean distance or cosine similarity, e.g. computing a dot product of two vectors of features. Para [0096] In a vector space model approach, the similarity score between two documents may be calculated by some distance functions such as Euclidean distance or cosine similarity, e.g. computing a dot product of two vectors of features. The scoring agent may also score vendors, preferably using the sum of the score of their associated Evidence Documents, more preferably only including their Evidence Documents above a threshold similarity value.).
Regarding Claim 4,
Basson et al., Kolb et al., and Mohammad teach the method of claim 2. Kolb et al. further teaches wherein the statistical model analysis is a latent Dirichlet allocation (LDA) analysis (para [0050] As an example, Topic Modeling, using LDA, is performed on a collection of Evidence Documents to discover a set of topics covering the documents in the collection. A topic is defined as a distribution over many words. A document is a collection of words and can be expressed as a probability of topics.).
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US-20150347467-A1) in view of Kolb et al. (US-20170103441-A1), Mohammad et al. ("Cross-lingual distributional profiles of concepts for measuring semantic distance."), and Colbath et al. (US-20040163034-A1).
Regarding Claim 5,
para [0054] There is no hard ratio between the number of topics and documents. Typically, the number of topics (k) increases sub-linearly with number of documents (n) e.g., N_topics=square root of M_documents.).
Basson et al., Kolb et al., and Mohammad do not explicitly disclose
a number of first documents associated with the first subject divided by two.
However, Colbath et al. teaches
a number of first documents associated with the first subject divided by two (para [0065] For example, it has been described that only topics that are associated with at least half of the documents in the cluster are used for the cluster label.) (para [0063] The labels may be based on document topics that are associated with at least half of the documents in the clusters. The topics may be ranked based on the number of documents with which the topics are associated. The topics may then be presented in rank order as a label for the cluster.).
It would have been obvious to persons’ having ordinary skill in the art to combine the topic modeling of Kolb et al. with the method of clustering documents.
Doing so would allow for the classification of topics (para [0042] Topic classification logic 460 may generate a rank-ordered list of all possible topics and corresponding scores for the transcription.).
Regarding Claim 6,
para [0097] The system's data input agent provide one or more ways to input a business Evidence Document to the database, such as a website data entry form, receiving a data file, an API callable by third-party software, or a web crawler. The Evidence Document may be input by a user working on behalf of one of the organizations in the relevant relationship and comprises details about the relationship and the other organization. In one embodiment, a web crawler scours the webpages of vendor organizations and/or news websites to find case studies of services/products provided to a client.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US-20150347467-A1) in view of Kolb et al. (US-20170103441-A1), Mohammad et al. ("Cross-lingual distributional profiles of concepts for measuring semantic distance."), and Green et al. (US-20170155726-A1).
Regarding Claim 7,
Basson et al., Kolb et al., and Mohammad teach the method of claim 1.
Basson et al., Kolb et al., and Mohammad do not explicitly disclose 
wherein the semantic distance between the first subject and the second subject is inversely related to the overall strength value.
However, Green et al. teaches
wherein the semantic distance between the first subject and the second subject is inversely related to the overall strength value (para [0037] For example, the clustering recommendation module 308 can determine that users that visit the site "www.example.com/health" included in a first cluster tend to fan pages W and X while users that visit the site "www.example.com/opinion" included in a second cluster tend to fan pages Y and Z.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of topic modeling of Basson et al. and Kolb et al. with the method of calculating similarity of Green et al.
Doing so would allow for clustering to determine content that is similar to the ones a user is interested in (para [0037] For example, the clustering recommendation module 308 can determine that users that visit the site "www.example.com/health" included in a first cluster tend to fan pages W and X while users that visit the site "www.example.com/opinion" included in a second cluster tend to fan pages Y and Z.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US-20150347467-A1) in view of Kolb et al. (US-20170103441-A1), Mohammad et al. ("Cross-lingual distributional profiles of concepts for measuring semantic distance."), and Wasserblat et al. (US-20150032448-A1).
Regarding Claim 8,
Basson et al., Kolb et al., and Mohammad teach the method of claim 1.
Basson et al., Kolb et al., and Mohammad do not explicitly disclose wherein each of the first and second topic vectors has an associated strength that is normalized to one.
However, Wasserblat et al. teaches
wherein each of the first and second topic vectors has an associated strength that is normalized to one (para [0049] The similarity score may be normalized to be in the range of zero to one, where zero represents low phonetic similarity between the search term and the keyword and one represents high phonetic similarity between the search term and the keyword.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the similarity scores of Basson et al. and Kolb et al. with the method of normalizing of Wasserblat et al.
Doing so would allow for defining a threshold to classify or categorize a strength value (para [0049] The candidate term expansion words may be the keywords that produced phonetic similarity with the search term that is higher than a predefined similarity threshold. A typical similarity threshold may be 0.8.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121